Citation Nr: 1136279	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 10, 2005 for the award of Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318, including on the basis of whether there was clear and unmistakable error (CUE) in a September 9, 1977 rating decision.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945.  He died in February 1977.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Initially, entitlement to DIC benefits was awarded to the Appellant in a March 2006 rating decision.  In a July 2006 rating decision, the RO denied the appellant's assertion that CUE existed in the September 1977 rating decision.  In a July 2007 rating decision, the RO denied the appellant's claim for an earlier effective date for DIC benefits.  

In August 2011, the appellant and her daughter testified in a video conference hearing in front of the undersigned.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board also received additional evidence and argument from the appellant's representative in August 2011.  The new evidence was accompanied by a waiver of the appellant's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In an unappealed September 1977 rating decision, the RO denied the appellant's initial claim for DIC benefits.  

2. VA first received the appellant's request to reopen her claim for entitlement to DIC benefits on March 10, 2006.  

3. In a March 2006 rating decision, the RO granted entitlement to DIC benefits pursuant to a liberalizing law and assigned an effective date of March 10, 2005.  

4. The September 1977 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

The criteria for an effective date prior to March 10, 2005, for the award of entitlement to DIC benefits, including on the basis of CUE in the final September 1977 rating decision, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.114, 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the appellant filed a claim to reopen the issue of entitlement to DIC benefits in March 2006, which was granted by the RO in March 2006.  In April 2006, she filed a claim for an earlier effective date and CUE.  In April 2006, the RO sent her a letter that addressed the notice elements for an earlier effective date.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The Board also notes that the appellant's initial claim for DIC benefits was granted by the RO.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

To the extent the appellant is alleging CUE, the VCAA has no application to this specific component of the claim for an earlier effective date.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.

Pertinent to the duty to assist, the Board notes that relevant evidence was reviewed by the RO in connection with the adjudication of the appellant's claim for entitlement to DIC.  The appellant has not alleged that additional pertinent evidence remains outstanding.  Consequently, the Board finds that all necessary development of the downstream effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the appellant.  Moreover, as will be explained, resolution of this claim ultimately turns on when the appellant filed the claim to reopen this claim, so additional development is not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

II. Analysis

The effective date for the grant of service-connected death benefits based upon an original claim is the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death.  If the claim is based upon an attempt to reopen the claim or is received more than one year after the date of death, it will be the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(c)(2) (2010).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. App. 413 (1999).

Appellate review of an RO decision is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  An appellant must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a) (2010).

In the instant case, the appellant's initial claim for DIC benefits was filed at the RO in February 1977.  In September 1977, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  On September 21, 1977, the RO sent the appellant a letter indicating that DIC benefits could not be paid because the evidence does not show that the Veteran's death was due to a service connected disease or injury.  This letter also included a Notice of Procedural and Appeal Rights.  The letter included the provision that the appellant could appeal the decision to the Board at any time within one year from the date of the letter.  There is no indication in the claims file that the appellant filed a notice of disagreement.  The appellant also testified that she did not file a notice of disagreement.  

The appellant testified that she was not aware that her claim for DIC benefits had been denied and that she did not receive the September 1977 rating decision.  Proper notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach); see Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

Here, there is nothing in the record to suggest any irregularity in the delivery of the September 1977 notification letter or rating decision.  There is nothing in the records to suggest that these documents were not delivered to the appellant or to suggest that she did not receive the notification.  In fact, the letter was sent to the same address that was listed on the appellant's claim documentation that was filed in February 1977.  Further, on October 4, 1977, the appellant filed a VA Form 21-4100 which was included as an attachment to the September 1977 letter.  Without further evidence showing that these documents were not received in 1977, the Board finds that the presumption of regularity applies and has not been rebutted.  

Regarding the possibility that the appellant was not aware that a notice of disagreement had to be filed, the notice letter clearly informed her that she had the right to appeal and that an appeal had to be filed within a year of the notification letter.  Moreover, the law holds that alleged ignorance cannot be used as an excuse for failure to follow a promulgated regulation; persons dealing with the United States Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 156-57 (1998).

Thus, generally, when a prior claim has been denied and an appeal has not been filed, the appellant must file a new claim and the effective date of an award of benefits will not be earlier than the date of the receipt of the new claim, in this case, March 10, 2005.  38 C.F.R. §§ 3.158, 3.400(c)(2).  However, the claim was reviewed at the request of the claimant more than 1 year after the effective date of a change in the law; therefore, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  Specifically, the appellant was awarded DIC benefits under 38 U.S.C.A. § 1318 because the Veteran had a service connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding his death.  38 U.S.C.A. § 1318(b)(1).  The Board notes that 38 U.S.C.A. § 1318 was originally codified at 38 U.S.C. § 410(b), enacted in 1978 when it was added by the Veterans' Disability Compensation and Survivors' Benefits Act of 1978.  See Pub. L. No. 95-479, § 204, 92 Stat. 1560, 1564 (1978).  Thus, the current statutory and regulatory provisions at 38 U.S.C.A. § 1318 were not in effect when the RO first decided the appellant's DIC claim.  Therefore, the earliest possible effective date for the award of DIC benefits is March 10, 2005, a year prior to the date the appellant filed a claim to reopen her previously denied claim.  

By determining that the appellant is not entitled to an effective date earlier than March 10, 2005, for the grant of DIC benefits, the Board does not wish to convey any lack of sympathy for the appellant, especially considering the death of the Veteran.  However, the law prohibits the appellant from an effective date earlier than March 10, 2005, and the Board is bound by the laws and regulations applicable to the benefit being sought.  See 38 C.F.R. § 19.5

Furthermore, it follows that because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, with the exception of 38 C.F.R. § 3.114(a)(3) as in this case, only a request for revision premised on CUE could result in the assignment of an earlier effective date.  38 U.S.C. § 5110(a); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (absent a showing of clear and unmistakable error, the appellant cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date); Flash v. Brown, 8 Vet. App. 332, 340 (1995) (when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen).

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, nonspecific claim of error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "'Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable error requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell at 313-4.  

Here, in the September 1977 rating decision, the RO considered that the Veteran was service connected for loss of use of both feet due to incomplete paralysis secondary to wounds of both thighs as well as a gunshot wound scar to the back.  The RO noted that the Veteran was assigned a 100 percent disability evaluation as well as special monthly compensation at the time of his death.  The RO noted that the autopsy report and death certificate provided that the cause of death was myocardial infarction due to coronary thrombosis.  The autopsy report also provided that there was a right upper lobectomy due to undifferentiated carcinoma as a significant condition contributing to his death.  The RO held that the cause of the Veteran's death, myocardial infarction and coronary thrombosis did not manifest in service, were not noted at discharge from service and did not manifest until many years after service.  Therefore, the RO found that the service connected disabilities were not shown to be causally or materially contributing factors in producing death.  

In this case, the appellant asserts that a report by a private physician written in February 2010 that opines that the Veteran's service connected leg disabilities caused limitation of movement and activities which contributed to and aggravated his heart disease which was the final cause of the Veteran's death shows that the 1977 rating decision contains CUE.  However, the record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not including any additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In this case, the evidence of record, consisting of the service treatment records, the autopsy report, the death certificate and the medical treatment records do not show that the causes of the Veteran's death were related to service or to a service connected disability. 

First, the evidence did not show that the Veteran had cardiac or coronary problems in service or after service.  Therefore, the RO correctly found that the direct causes of his death were not shown to be related to service.  Further, the evidence at the time of the September 1977 rating decision also did not suggest that any cardiac problems or coronary problems were related to his service connected disabilities.  The evidence of record, including the death certificate and autopsy report, did not establish that the myocardial infarction or the coronary thrombosis were secondary to his service connected leg disabilities.  The Board points out that the rating board in September 1977 included a physician.

Second, there is no indication that the RO applied the law incorrectly in 1977.  The Board notes that 38 C.F.R. § 3.312(a), (b) and (c) were last revised in February 1961 and there were only minor nomenclature revisions to 3.312(c) in 1989.  In reviewing the law in 1977, there is no indication that the RO incorrectly applied the law to the appellant's claim.  Additionally, as described previously, 38 U.S.C.A. § 1318 was not in effect at the time of the September 1977 rating decision.  

Third, the appellant asserts that the RO in its 1977 decision failed to consider secondary service connection as a theory of entitlement.  However, the fact that the RO did not discuss the law regarding secondary service connection in 1977 does not necessarily mean that it was not considered by the RO.  At the time of the RO's decision, it was not required to include a comprehensive statement of the reasons or bases for its determination in the decision.  See 38 U.S.C.A. § 5104(b) (effective January 31, 1990, all RO decisions issued thereafter are required to specify the evidence considered and the reasons for the disposition); see also Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (prior to January 1990, RO decisions routinely did not include specificity).  Further, whether the evidence of record in 1977 constituted evidence of secondary service connection necessarily involves the weighing and evaluation of the factual evidence.  As noted above, a "disagreement as to how the facts were weighed or evaluated" cannot constitute CUE.  See Russell, supra.  Therefore, even assuming that the RO did not consider secondary service connection as a theory of entitlement, it does not follow that such error would have manifestly changed the outcome of the prior decision.  Id.

Based on the foregoing, given the findings of record at the time of the 1977 RO decision, the Board finds that there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Rather, a review of the evidence, and the applicable statutory and regulatory provisions, clearly demonstrates that there was no failure by the RO to apply the correct statutory and regulatory provisions to the correct and relevant facts.  The appellant's claim that the 1977 rating decision was clearly and unmistakably erroneous must therefore be denied.  38 C.F.R. § 3.105(a).  


ORDER

Entitlement to an effective date earlier than March 10, 2005 for the award of DIC benefits under the provisions of 38 U.S.C.A. § 1318, including on the basis of CUE in a September 9, 1977 rating decision, is denied. 



____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


